Citation Nr: 0616679	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-23 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran service 
connection for PTSD.

The veteran was scheduled for a Board hearing in April 2006.  
He failed to report to the hearing and has not requested that 
the hearing be rescheduled.  Therefore, the Board finds that 
the veteran's Board hearing request has been withdrawn.

In January 2005, the Board remanded the veteran's case to the 
RO for further development.  The case was returned to the 
Board in March 2006.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The veteran's current psychiatric disorder is not 
etiologically related to service.

3.  The evidence of record does not show that the veteran 
suffers from PTSD related to a confirmed in-service stressor.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was 
neither incurred in or aggravated by active duty, nor can it 
be so presumed.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in December 2002, after the enactment of the VCAA.  

An RO letter dated in December 2002, before the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
this letter, VA notified the veteran of his responsibility to 
submit evidence that showed that his condition was related to 
service.  By this letter, the veteran was notified of what 
evidence, if any, was necessary to substantiate his claim and 
it indicated which portion of that evidence the veteran was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the veteran.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of service connection.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable, as this denial 
renders any rating issue or effective date issue moot.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Analysis

The veteran and his representative contend, in substance, 
that the veteran suffers from PTSD as a result of his 
service.  Applicable law provides that service connection 
will be granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. § 1110 (West 2002).

A "determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), and a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2005).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2005).

If the claimed stressor is unrelated to combat, a veteran's 
lay testimony regarding the in-service stressor is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by "credible supporting evidence."  See 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

After review of the evidence of record, the Board finds that 
service connection for an acquired psychiatric disorder, to 
include PTSD is not warranted.  As such, the Board notes that 
the veteran received psychiatric treatment in service.  In 
February 1967 he became hysterical after receiving a letter 
from his wife and that he "locked and loaded his weapon as 
if to commit suicide.  It was noted that he had exhibited 
emotional instability in the past, although the veteran 
denied this.  The diagnosis was depressive reaction.  In May 
1967, he underwent a psychiatric consultation and exhibited 
symptoms of anxiousness, flat affect, with a history of acute 
depression precipitated by family problems.  Therapy was 
recommended.  Upon separation, no psychiatric disability was 
noted on the separation examination.  Further, the veteran's 
service personnel records show that he was in Vietnam from 
September 1966 to May 1967, one of his military occupational 
specialties was wireman and he received no medals or awards 
indicative of combat exposure.

The veteran asserts that he suffers from PTSD related to his 
service.  His reported stressor is that while in service, his 
wife wrote him a letter stating that she was leaving him, 
which caused him to be depressed and to attempt suicide.  
Upon his return from service, he stated that he drank heavily 
and had a bad temper.  Three lay statements from the 
veteran's children, received by the RO in December 2002, 
describe the veteran upon his return from service as having a 
temper and being a different person before he went to the 
service.

A February 2002 medical record from a private physician, 
S.P., M.D., shows a reported diagnosis by the veteran of 
questionable PTSD from Vietnam.  A November 2002 letter from 
the same private physician, S.P., M.D., noted a diagnosis of 
clinical depression and anxiety.  

In March 2003, the veteran underwent a VA psychiatric 
examination, wherein he reported his experience in the 
service and the combat that he experienced.  He did not 
describe combat as being difficult or frequent, but did 
report that there were frequent rocket and mortar attacks at 
the base that were quite dangerous.  When asked about his 
current difficulties that were related to wartime 
experiences, the veteran responded that he had generic 
clinical depression.  He did not relate these symptoms to 
wartime experiences, but to a letter received by the veteran 
from his wife during service, which after reading, he 
attempted suicide.  The veteran also reported no history of 
psychiatric treatment.  After physical examination and review 
of the claims folder, the physician diagnosed the veteran 
with dysthymic disorder, secondary to multiple life 
stressors, unrelated to military service and noted that the 
veteran did not meet the diagnostic criteria for the 
diagnosis of PTSD either in terms of identified stressors or 
in terms of symptom presentation.

As a diagnosis of PTSD is required for a grant of service 
connection for PTSD, and the veteran does not have a current 
diagnosis of PTSD, nor does his stressor meet the criteria 
for criterion A of a PTSD diagnosis, the Board finds that 
service connection is not warranted for the veteran's PTSD.  
In addition, as the March 2003 VA physician opined that the 
veteran's dysthymic disorder is not related to his military 
service but rather to multiple life stressors, the Board 
finds that service connection for an acquired psychiatric 
disorder is also not warranted.  Moreover, the first 
diagnosis of an acquired psychiatric disorder in the record 
was in December 2002.  As this is more than one year after 
the veteran's discharge from service, service connection for 
the veteran's acquired psychiatric disorder may not be 
presumed.  38 C.F.R. § 3.307 (2005).  Further, although the 
veteran's children submitted lay statements to describe the 
veteran's personality after his return from service, as 
laymen, they do not have the necessary medical training or 
expertise to determine the cause of a medical condition or to 
make a medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992).  Therefore, as the medical evidence 
supports a finding that the veteran's current psychiatric 
disability is not related to his service, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


